Exhibit 10.22
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
December 31, 2010, is by and between Oxford Resources GP, LLC, a Delaware
limited liability company (“Company”), and Daniel M. Maher (“Executive”).
RECITALS:
A. Under that certain Employment Agreement by and between Company and Executive,
executed on August 1, 2010 and effective as of January 1, 2011 (the “Employment
Agreement”), Executive is being employed as the Senior Vice President and Chief
Legal Officer of Company effective as of January 1, 2011 (the “Effective Date”).
B. Under paragraph 3.2(iv) of the Employment Agreement, Company agreed that,
from and after the Effective Date, Executive would have a profits participation
interest in Company in the form of Class B Units, and the number of such Class B
Units was specified as a percentage of the outstanding equity of Company as of
the Effective Date.
C. At the request of Executive, Company and Executive now wish to amend
paragraph 3.2(iv) of the Employment Agreement to provide for the exact number of
Class B Units constituting Executive’s profits participation interest in
Company, which number is different than the number of Class B Units that would
have been issued but for this Amendment.
D. Accordingly, Company and Executive are entering into this Amendment for such
purpose.
AGREEMENT:
In consideration of the premises and the mutual covenants and agreements set
forth below, and for other good and valuable consideration not specified herein,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that the second sentence of paragraph 3.2(iv) of the Employment Agreement shall
be and hereby is amended and restated in its entirety to read as follows:
The number of Class B Units of Company to be granted to Executive pursuant to
this paragraph shall be 6.344039 Class B Units of Company, which such grant will
constitute approximately 0.4728% of Company’s equity outstanding as of the
Effective Date after taking into account all Class B Units of Company granted on
the Effective Date.
IN WITNESS WHEREOF, the parties have set their hands hereto as of the date first
above written.
Oxford Resources GP, LLC

         
By:
  /s/ Charles C. Ungurean   /s/ Daniel M. Maher    
 
   

  Name: Charles C. Ungurean    Name: Daniel M. Maher
 
  Title:   President and Chief Executive Officer    

 

